DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 11381168. This is a statutory double patenting rejection.
Regarding claim 1, see claim 1 of U.S. Patent 11381168.
Regarding claim 2, see claim 2 of U.S. Patent 11381168.
Regarding claim 3, see claim 3 of U.S. Patent 11381168.
Regarding claim 4, see claim 4 of U.S. Patent 11381168.
Regarding claim 5, see claim 5 of U.S. Patent 11381168.
Regarding claim 6, see claim 6 of U.S. Patent 11381168.
Regarding claim 7, see claim 7 of U.S. Patent 11381168.
Regarding claim 8, see claim 8 of U.S. Patent 11381168.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2022/0085716) teaches a voltage converter with a switched capacitor block circuit being controlled in a plurality of modes. Lee is the closest prior art reference and in Figure 2 teaches a first switch (SW1), a second switch (SW2), a first capacitor (CF1), a third switch (SW3), a second capacitor (CM), a fourth switch (SW4), an inductance (L1_ and an output capacitance (C1). Lee further teaches controlling the first switch and the third switch as a pair and the second switch and fourth switch as a pair in Figure 4. Lee goes on to teach another mode of operation in Figure 5 wherein the third switch remains ON while the first switch is turned on and off. Lee, however, fails to teach the case wherein a timing of switching from off to on is shifted between the second switch and the fourth switch in the second pair, the controller switches the fourth switch from off to on, and then switches the second switch from off to on while the fourth switch is kept turned on.
Li (US 10547241) teaches a hybrid inverting PWM power converter apparatus. Li is the second closest prior art reference teaching the overall circuit structure recited in the claims. Li in Figure 1A teaches a first switch (Q1), a second switch (Q2), a first capacitor (Cfly), a third switch (Q3), a fourth switch (Q4), a second capacitor (C1), an inductance (Ls) and an output capacitance (Cs). Li taught everything in terms of circuit structure recited in claims 1 and 4-8. Li, however, taught using predefined switching sequences through a controller with an I/O interface (102) which meant that it did not teach keeping switch 3 on or switch 4 on in the case of a shift occurring. 
Das (US 2020/0212795) teaches a hybrid converter family with an array of fly capacitors and inductances. Das was the closest prior art reference to teaching the limitations recited in claims regarding the third switch staying on while the first switch turns off. This is seen through Figures 1A and 1B. 
Baek (US 11258359) teaches a switching regulator generating continuous output delivery of current. Baek taught having a controller that receives a feedback value to control the switching sequences of the four switches. However, Baek did not teach a timing sequence wherein in the case of a shift between the second switch and the fourth switch that the fourth switch would stay on. 
Hoyerby (US 2017/0331374) teaches a multiple output boost DC/DC converter. Hoyerby teaches a converter that charges a capacitor to output different voltages at the output through different modes of operation. 
Xing (US 2009/0033289) teaches a voltage converter with combined buck converter and capacitive divider. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839